DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/03/2021 has been considered and entered.  The amendment requires additional structural limitations which are not taught by Jisheng E. et al. (US 2008/0176776) or Miyajima et al. (US 2007/0149422) and are thus overcome and withdrawn.  New grounds of rejections are made below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 9, 11 – 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 6,329,327) in view of Jisheng E. et al. (US 2008/0176776) and alternatively, further in view of Norimatsu et al. (US 2009/0003746)
In regards to claim 1, Tanaka teaches lubricating composition (title).  The composition is useful industrial oils such as engine oils, etc., or as a grease for lubricating universal joints, automotive constant velocity joints (CVJ), wheel bearings, constant velocity gears etc. (column 16 lines 37 – 49).  The composition comprises mineral or synthetic base oil or mixtures and the base grease further comprises a thickener with the base oil (column 14 lines 1 – 5).  
The base oil has kinematic viscosity at 100ºC (Kv100) of from 1 to 50 mm2/s (cSt) and Kv40 of from 10 to 1000 cSt and VI of from 100 or more and preferably 135 or more (column 14 lines 6 – 11).  The synthetic oils can be poly-a-olefins (PAOs), diesters, polyesters etc., wherein the polyesters include polyol esters (column 14 lines 48 – 67).  The polyol includes pentaerythritol which provides an ester of pentaerythritol as claimed (column 15 line 1).  The 
While the ratio of the PAO in the base oil of 80% does not overlap the claimed amount of at least 85%, it is close enough to make obvious the claimed range.  Since Tanaka does not limit the amount of PAO and allows for the oils to contain PAO alone, i.e., at 100% of the base oil, or mixtures containing 20% ester with 80% PAO, the amounts of PAO and ester allowed by Tanaka can be seen as overlapping the claimed range, since Tanaka can allow for ester to be present in lower amounts such as 10% and since PAO can be present at up to 100% in the composition.  
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The composition can comprise additives such as metal detergent, phosphorus compounds, antioxidant, solid lubricant, etc. (column 5 lines 57 – 67).  The detergent includes overbased calcium sulfonate having tbn of from 200 to 500 and can be present in amounts of from 0.5 to 
Tanaka teaches the composition can comprise oiliness improver such as oils and wax in amounts of from 0.05 to 15% in the composition, but does not particularly recite the wax of the claim (column 12 lines 5 – 60).  
Jisheng E. similarly teaches grease compositions for CVJ which comprises additives such as wax [0029].  The waxes are similarly useful as oiliness improvers and can comprise polyethylene wax etc. [0034].  Thus, in view of Jisheng E., persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the polyethylene wax of Jisheng E. in the composition of Tanaka, as Jisheng E. teaches wax that is suitable for use as oiliness improver for similar applications.
Tanaka teaches the grease is useful in hub apparatus containing hub wheel, CV joint and axle, i.e., automotive wheel parts, as previously stated.  Such parts are known to comprise the bearings, wheel hub, seals (i.e., two seals) to trap grease between the inner and outer members/rings and are thus obvious.  Otherwise, at least in view of Norimatsu the claimed limitations are obvious.  
Norimatsu teaches vehicle wheel bearing apparatus similar to Tanaka and comprising the claimed limitations [0055 – 0057].  Thus at least in view of Norimatsu, such components are obvious for use in wheel apparatus of automotive devices.  Also, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the grease of Tanaka as grease in the apparatus of Norimatsu, as Tanaka is directed to grease for automotive wheel components.
In regards to claim 2, Tanaka, Jisheng E., and Norimatsu combined teach the hub unit and grease as previously stated.  Tanaka teaches urea thickener prepared from isocyanate and amines such as cyclohexylamine, oleylamine (C18), stearylamine (C18) etc., but does not particularly recite the ratio of cyclohexyl group of the claim (column 15 lines 59 – 65).  Jisheng E. teaches similar urea greases wherein the ratio of cyclohexyl and stearyl groups are from 7:1 which provides 85.5 mol % of cyclohexyl group in the alkyl groups [0067].  Thus, persons of ordinary skill in the art at the time the claims were filed would have found it obvious have used urea thickeners having the mol ratio of cyclohexyl groups in the alkyl according to Jisheng E., as thickeners for the grease of Tanaka, as Jisheng E. teaches suitable cyclohexyl ratio for the thickeners and suitable thickeners for use in similar grease as those of Tanaka.
In regards to claims 3, 4, Tanaka, Jisheng E., and Norimatsu combined teach the hub unit and grease as previously stated.  Tanaka teaches the grease prepared from the same oils and having Kv40 of from 10 to 1000 cSt which overlaps the claimed range, and thus would be expected to have the Kv-30 of the base oil of the claim.
In regard to claim 9, Tanaka, Jisheng E., and Norimatsu combined teach the hub unit and grease as previously stated.  Tanaka teaches the thickener is present in amounts of from 3 to 40% or preferably from 5 to 20% in the composition (column 16 lines 6 – 12).
In regards to claims 11 – 20, 22, Tanaka, Jisheng E., and Norimatsu combined teach the hub unit and grease having the claimed limitations as previously stated.

Response to Arguments
Applicant's arguments have been fully considered but they are moot as they do not apply to the rejections in Tanaka as made above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771